Opinion issued May 21, 2009








 



In The
Court of Appeals
For The
First District of Texas



NO. 01-93-00170-CV



ZAPATA CORPORATION, Appellant

V.

BEVERLY LOWENSCHUSS, Appellee



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 92-21246-A



MEMORANDUM OPINION
 On April 8, 1993, this Court issued an order staying this appeal because one
or more of the parties to the appeal, who was a defendant in the trial court, filed a
suggestion of bankruptcy. (1)
	On June 28, 2001, we ordered the parties to notify the Court of the status of the
bankruptcy.  In response, we received a letter from appellant, Zapata Corporation,
stating that all issues in the appeal were resolved in bankruptcy, referencing
Lowenschuss v. Zapata, 165 F.3d 916 (9th Cir. 1998), but that appellant had not
moved for dismissal because the bankruptcy was still pending.
	Through the Public Access to Court Electronic Records (PACER) system, the
Court has learned that the final decree in the bankruptcy proceeding was filed on
March 30, 2004, and the bankruptcy case was closed on May 13, 2004.
	On March 25, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.  In response to this letter,
we received a motion to dismiss this appeal as moot from Zapata Corporation.
	Therefore, we lift the abatement and reinstate the appeal, and we dismiss this
appeal as moot.  See Tex. R. App. P. 42.1 (a) ("In accordance with a motion of
appellant, the court may dismiss the appeal or affirm the appealed judgment or order
unless disposition would prevent a party from seeking relief to which it would
otherwise be entitled.").  Any pending motions are dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
1. In re Fred Lowenschuss, Debtor, BK-N-92-31474 (Bankr. D. Nev. filed Aug. 24,
1992).